*491On Motion for Rehearing.
Appellants Wallace Hornsby and Emma Hornsby, bis wife, the latter insisting that she is not a daughter, but only a daughter-in-law, of C. C. and Grace Hornsby, sought to have the matter of exemplary damages submitted as to them separately from C. O. Hornsby and Grace Hornsby, but that privilege was denied them, and they were joined with the others in the submission to the jury. We are inclined to the conclusion that the court erred in not separating the parties as to the exemplary damages, as the evidence was very different as to Wallace and Emma Hornsby. The evidence as to exemplary damages is not as satisfactory as it should be to sustain the heavy sum of $1,500 as to exemplary damages, and we have concluded that the judgment of the lower court should be reversed, unless there is a remittitur as to the exemplary damages. If that remittitur is not entered by appellee within ten days from April 25,1033, the judgment will be reversed, and the cause remanded, the cost of appeal to be paid by appel-lee. However, if a remittitur of the $1,500 exemplary damages is made in the time indicated, the judgment as amended will be affirmed, all costs to be paid by appellants.